             Case 5:20-cv-04078-WB Document 6 Filed 09/14/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROLANDO JAVIER COLON,                                         CIVIL ACTION
               Plaintiff,

                  v.

 BUDGET/AVIS RENTAL CAR LLC,                                   NO. 20-4078
                Defendant.

                                             ORDER

        AND NOW, this 14th day of September, 2020, upon consideration of Rolando Javier

Colon’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 3), and pro se Complaint (ECF No. 2), IT IS ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Rolando Javier Colon, #20621, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Northampton County Prison or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Colon’s inmate account; or (b) the

average monthly balance in Colon’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Colon’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Colon’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.




                                                  1
            Case 5:20-cv-04078-WB Document 6 Filed 09/14/20 Page 2 of 2




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Northampton County Prison.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED for the reasons discussed in the Court’s

Memorandum. Colon’s federal claims are DISMISSED WITH PREJUDICE. To the extent

that Colon has intended to assert state law claims, any state law claims are DISMISSED

WITHOUT PREJUDICE for want of subject matter jurisdiction.

       6.     The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:

                                            /s/Wendy Beetlestone, J.

                                            WENDY BEETLESTONE, J.




                                               2
